Citation Nr: 0819237	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1978 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2005 and November 
2006 by the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).

The issue of entitlement to an evaluation in excess of 20 
percent for diabetes mellitus, type II, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the period of time covered by this claim that is 
prior to August 8, 2007, the veteran's PTSD was predominantly 
productive of depression, occasional disorientation to place, 
flashbacks, nightmares, difficulty falling or staying asleep, 
irritability, outbursts of anger, avoidance behavior, social 
isolation, diminished interest or participation in 
significant activities, crying, anxiety, changes in 
performance at work, low self-esteem, neglect of personal 
hygiene, hypervigilant behavior, and feelings of guilt and 
worthlessness.

2.  During the period of time covered by this claim that is 
prior to August 8, 2007, the veteran's PTSD did not result in 
total impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or memory loss for names of 
close relatives, own occupation, or own name. 

3.  In a VA psychiatric progress note dated August 8, 2007, a 
VA examiner stated that the veteran was no longer able to 
work due to his PTSD.




CONCLUSIONS OF LAW

1.  For the period of time covered by this claim that is 
prior to August 8, 2007, the criteria for an evaluation of 70 
percent, but not higher, for post-traumatic stress disorder 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2007).

2.  From August 8, 2007, the criteria for an evaluation of 
100 percent for post-traumatic stress disorder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends in this case that his PTSD symptoms have 
worsened, and that this decline warrants a higher disability 
evaluation.  The veteran was originally granted service 
connection for PTSD in a rating decision dated May 1996.  The 
RO evaluated the veteran's PTSD as 10 percent disabling, 
effective July 1, 1995.  A subsequent rating decision dated 
May 1999 increased the veteran's disability evaluation to 50 
percent, effective November 16, 1998, while a rating decision 
dated September 2003 and the November 2006 rating decision 
currently on appeal continued the veteran's 50 percent 
evaluation for his service-connected PTSD.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate in this 
instance.  For the reasons discussed below, a staged rating 
is warranted in this case.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

In December 2005, the veteran's VA psychiatrist submitted a 
letter to the veteran's employer which indicated that the 
veteran had been under the care of the VA clinic since 
November 2005.  The psychiatrist noted that the veteran was 
service-connected for PTSD and that he was "presently under 
pressure."  The examiner recommended that the veteran's 
working hours be reduced to 30-32 hours per week.

In February 2006, the veteran presented to VA for individual 
psychotherapy.  The veteran stated that he had increased 
symptoms of PTSD and depression for approximately one year.  
During that time, the veteran's son was activated and sent to 
Iraq.  Although the veteran spoke with his son weekly, he was 
worried for his son's life and was concerned that the son 
would have to "go through what he went through."  The 
veteran reported poor sleep and periods of disorientation.  
It was noted that the veteran had a lighter work schedule, 
but the veteran admitted that he "thinks too much and feels 
depressed" on his days off.  The veteran denied suicidal 
ideation or plan and noted that he prayed and read the Bible 
for spiritual support.  The veteran indicated that he also 
saw friends and jogged occasionally.  

Upon mental status examination, the examiner noted that the 
veteran's mood was depressed and his affect was restricted.  
The veteran was oriented to all spheres, had normal thought 
content and coherent, logical, and relevant thought 
processes.  The veteran's memory was intact and he had good 
judgment and fair insight.  No evidence of hallucinations was 
noted.  The impression was PTSD. 

The veteran presented to VA in July 2006 with an "acute 
psychiatric episode."  Upon mental status examination, the 
examiner noted that the veteran had adequate hygiene.  The 
veteran's mood was anxious and depressed, and his affect was 
labile.  The veteran was cooperative and oriented to all 
spheres, with coherent, logical, and relevant thought 
processes.  The veteran's judgment, insight, and memory were 
poor.  The veteran's GAF score was 55.  The impression was 
PTSD with depressive features.  The examiner also drafted a 
note to the veteran's employer in which the examiner 
recommended that the veteran have three weeks of sick leave 
to address a "psychiatric crisis."  The examiner advised 
the veteran to seek hospitalization if his suicidal thoughts 
developed again.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in November 2006.  The veteran reported 
flashbacks and nightmares since the beginning of the Iraq War 
with increased frequency since his son was activated and sent 
to Iraq.  The veteran also reported having a depressed mood 
"on and off" which was worse after his son's deployment, 
difficulty falling or staying asleep, irritability or 
outbursts of anger, avoidance behavior, social withdrawal, 
and diminished interest or participation in significant 
activities.  However, the veteran stated that he got along 
"good" with his siblings, and indicated that he had "a 
couple of friends."  The veteran denied a history of suicide 
attempts or violence, and indicated that he drank 
approximately one glass of wine per week.

Upon mental status examination, the examiner found the 
veteran to be clean with spontaneous speech and a cooperative 
attitude.  The examiner described the veteran's psychomotor 
activity, thought process, and thought content as 
unremarkable.  No evidence of delusions, hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, or episodes of 
violence were noted.  The veteran had average intelligence 
and normal memory, and was able to understand the outcomes of 
his behavior.  The veteran had good impulse control, the 
ability to maintain minimum personal hygiene, and no problems 
with activities of daily living.  The examiner noted that the 
veteran was employed as a medical supply technician, but that 
he lost approximately 12 weeks from work due to feeling 
depressed.  However, there was no evidence of total 
occupational or social impairment, or reduced efficiency, 
reliability, or productivity due to the veteran's PTSD.  The 
veteran's GAF score was 65 and the examiner noted that the 
veteran's PTSD was "controlled by continuous medication."  
The impression was PTSD.  The examiner found that there was a 
moderate impairment in his functional status and quality of 
life.

A VA psychiatric treatment progress note dated June 2007 
found the veteran having difficulty interacting with co-
workers.  The veteran's long history of absenteeism from work 
due to his service connected PTSD is well documented in the 
claims file.  On this occasion, the veteran indicated that he 
had "been making a big effort to keep working, but I can't 
do it anymore."  The veteran reported nightmares, 
flashbacks, and hypervigilant behavior.  He also expressed 
sadness for the deterioration of his "condition."

Upon mental status examination, the examiner described the 
veteran's appearance and hygiene as "fair."  The veteran's 
thought process was logical and coherent, but with evidence 
of blocking.  The veteran's mood was depressed and anxious, 
and his affect was inappropriate.  The veteran expressed 
feelings of guilt and worthlessness, but denied suicidal 
ideation or plan.  The veteran's judgment, insight, and 
memory were poor, but the veteran was oriented to all spheres 
and there was no evidence of abnormal perception.  The 
veteran's GAF score was 50.  The impression was PTSD, stable.   

The veteran presented to VA in August 2007 for additional 
psychiatric treatment.  The examiner noted that the veteran 
continued to experience flashbacks and nightmares related to 
his service.  The examiner also noted that the veteran's son 
was on his second tour of duty in Iraq.  According to the 
examiner, the veteran made an "extraordinary effort" to 
perform his duties as a registered nurse, but it became 
"nearly impossible" for him to continue working due to 
frequent sick leaves required by "acute exacerbation 
episodes."  In the examiner's opinion, the veteran was no 
longer able to work or "get involved in gainful 
activities."  In this regard, the veteran's VA psychiatrist 
submitted a letter to the veteran's employer which 
recommended that the veteran be excused from work for a 
period of 30 days due to an "acute episode" associated with 
his PTSD.  The veteran's GAF score was 48.  The impression 
was PTSD.

The Board notes that the veteran was subsequently granted 
entitlement to individual unemployability, effective August 
13, 2007, in a rating decision dated March 2008.

Given the evidence of record, the Board concludes that the 
veteran is entitled to a disability evaluation of 70 percent, 
but not higher, for the period of time covered by this claim 
that is prior to August 8, 2007, for his service-connected 
PTSD.  Although the veteran showed periods of improved 
psychiatric functioning and his GAF scores during this period 
of time ranged from 50 to 65 (i.e., mild to severe symptoms 
or mild to severe difficulty in social, occupational, or 
school functioning), the evidence of record demonstrates that 
the veteran's overall disability picture more nearly 
approximates the criteria for an evaluation of 70 percent.  
VA treatment records showed that the veteran had significant 
impairment in many aspects of psychosocial functioning, such 
as mood and judgment, as well as relationships and employment 
due to depression, occasional disorientation to place, 
flashbacks, nightmares, difficulty falling or staying asleep, 
irritability, outbursts of anger, avoidance behavior, social 
isolation, diminished interest or participation in 
significant activities, crying, anxiety, hypervigilant 
behavior, low self-esteem, neglect of personal hygiene, 
changes in performance at work, and feelings of guilt and 
worthlessness. 

Although occupational and social functioning was 
significantly affected during the above time period, the 
record does not demonstrate that the veteran's symptomatology 
more nearly approximated the criteria required for a rating 
of 100 percent for the period prior to August 8, 2007.  
Specifically, no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or memory loss for names of 
closes relatives, own occupation, or own name were noted.  
The veteran was recently found to have issues with 
maintaining personal hygiene, and was, at one time, 
disoriented to place.  These symptoms, however, do not more 
nearly approximate the criteria for total occupational and 
social impairment.  Nor did the evidence otherwise show that 
the veteran was totally disabled as a result of his PTSD.  
Thus, the veteran is not entitled to a 100 percent evaluation 
prior to August 8, 2007.  

In a VA psychiatric progress note dated August 2007, a VA 
examiner concluded that the veteran was no longer able to 
work due to his PTSD.  Shortly thereafter, the veteran 
stopped working and filed a claim for entitlement to a total 
disability rating based on individual unemployability.  The 
Board finds that this evidence is entitled to great probative 
value as it was based on a mental status evaluation of the 
veteran and, accordingly, the veteran is entitled to an 
evaluation of 100 percent from August 8, 2007.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
PTSD that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Although the veteran 
missed time from work due to his service-connected PTSD, the 
effects of the veteran's PTSD and the symptoms he experienced 
are contemplated in the rating schedule.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-4.

The veteran was notified in a October 2006 VCAA letter that 
he could submit evidence showing his service-connected PTSD 
had increased in severity.  The veteran was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.   
However, the Board notes that the October 2006 VCAA letter 
failed to provide information about the effect that worsening 
has on the veteran's employment and daily life.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. at 
48-9 ("[a]ctual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.
 
In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for PTSD did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
veteran was provided with the rating criteria for PTSD in the 
July 2007 Statement of the Case.  The Board notes that the 
veteran's claim was readjudicated following notice of this 
information by way of a August 2007 Supplemental Statement of 
the Case.  The veteran has also provided specific arguments 
concerning the propriety of an increased rating and 
information about the impact of his PTSD on his job, thereby 
demonstrating actual knowledge of the relevant criteria.

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  Thus, the purpose of the notice, to 
ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate an increased rating claim based on 
PTSD.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran had actual knowledge of 
the information and evidence needed to substantiate his 
increased rating claim.  The veteran was also provided with 
general notice, via a March 2006 letter, of the information 
and evidence necessary to establish a disability rating and 
an effective date for the disability on appeal. 

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA examination in 
connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

ORDER

A 70 percent evaluation for PTSD is granted for the period of 
time covered by this claim that is prior to August 8, 2007, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 100 percent evaluation for PTSD is granted for the period 
from August 8, 2007, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

Diabetes Mellitus

The veteran also contends in this case that he is entitled to 
an evaluation in excess of 20 percent for diabetes mellitus.  
The veteran was originally granted service connection for 
diabetes mellitus in a rating decision dated May 1996.  The 
RO evaluated the veteran's disability as 10 percent 
disabling, effective July 1, 1995.  A subsequent rating 
decision dated May 1999 increased the veteran's disability 
evaluation to 20 percent, effective November 16, 1998, while 
rating decisions dated September 2003 and January 2005 
continued the veteran's 20 percent evaluation. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  The Board notes that the veteran was hospitalized 
from January 11-14, 2005 at the Roy Lester Schneider Hospital 
for dehydration and management of his diabetes mellitus.  It 
is unclear whether all of the records from this visit are 
included in the claims file.  As noted above, the veteran was 
afforded a VA C&P examination in January 2007 in connection 
with the current claim.  The veteran indicated that he was 
hospitalized in January 2006 for elevated blood sugars.  The 
Board notes that these records are not of record and should 
be obtained and associated with the claims file.  The RO 
should also contact the veteran and ask him to identify all 
VA and non-VA sources of treatment for his diabetes mellitus 
since January 11, 2005.  The veteran should provide, or 
authorize VA to obtain, any and all medical records related 
to his treatment for diabetes mellitus during this time 
period.

The Board observes that the veteran in this instance was 
afforded a medical examination in January 2007.  However, the 
examiner noted at that time that the veteran's diabetes 
mellitus remained uncontrolled and pointed out the veteran's 
insulin dosages had been increased regularly since May 2006.  
The impression was diabetes mellitus, type II, on insulin and 
oral hypoglycemic medication, uncontrolled.  

The duty to assist also includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
The veteran should be afforded a new VA examination in light 
of the missing hospitalization records described above and 
the instability of the veteran's condition as described in 
the January 2007 examination report.
Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
August 9, 2007, to the present.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating criteria for diabetes mellitus as 
seen in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  The veteran should also be 
advised that he can submit evidence 
showing the worsening or increase in 
severity of his diabetes mellitus upon his 
employment and daily life.

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his diabetes mellitus 
since January 11, 2005.  The RO should 
contact the appropriate private and/or VA 
medical facilities and attempt to obtain 
medical treatment records (to include 
copies of inpatient clinical records and 
discharge summaries) that are dated 
January 11-14, 2005, January 2006, and 
from August 8, 2007 to the present.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected diabetes mellitus.  The 
examiner should indicate whether the 
veteran's diabetes mellitus required 
insulin, restricted diet, and regulation 
of activities; whether the veteran had 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one, two or at least 
three hospitalizations per year or either 
weekly or monthly visits to a diabetic 
care provider; and whether the veteran's 
diabetes mellitus resulted in progressive 
loss of weight or strength.  The examiner 
is also asked to include a discussion of 
the functional impairments of daily life 
and employment, if any, resulting from the 
veteran's service-connected diabetes 
mellitus.  The examiner must provide a 
complete rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


